Citation Nr: 1757506	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  14-11 061A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial disability rating for posttraumatic stress disorder (PTSD) in excess of 30 percent prior to March 23, 2011, in excess of 50 percent  from March 23, 2011 to February 23, 2012, and in excess of 70 percent from February 23, 2012.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Michael Eby II


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. P. Keeley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from May 1966 to January 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at an August 2017 Travel Board hearing.  A transcript of that hearing has been associated with the claims file.

This is a paperless appeal located on the Caseflow Reader paperless claims processing system.  The Board has reviewed the electronic records maintained in Caseflow Reader to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1.  Prior to March 23, 2011, the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Occupational and social impairment, with deficiencies in most areas has not been shown.

2.  From March 23, 2011 forward, the Veteran's PTSD was manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  A total occupational and social impairment has not been shown.

3.  From March 23, 2011 forward, the Veteran has had one disability rated at 60 percent or more.

4.  The criteria for TDIU have been met from March 23, 2011.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.19 (2017).


CONCLUSION OF LAW

1.  The criteria for an initial disability rating of 50 percent, but no more, prior to March 23, 2011, have been met or approximated.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2017).

2.  The criteria for a disability rating of 70 percent, but no more, from March 23, 2011 to February 23, 2012, have been met or approximated.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2016).

3.  The criteria for a disability rating in excess of 70 percent from February 23, 2012 forward have not been met or approximated.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2016).

4.  The criteria for TDIU have been met effective from March 23, 2011.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 1155, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.100, 4.104, Diagnostic Code 7005 (2017).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See, Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See, Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).


Increased Rating Law and Analysis

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321 (a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1 (2017); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period.  See, Fenderson v. West, 12 Vet. App. 119, 126 (1999).  This practice is known as staged ratings.  Id.  

If the evidence for and against a claim is in equipoise, the claim will be granted.  38 C.F.R. § 4.3 (2017).  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126.  The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination.  Id.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  Id.

The Veteran's PTSD is rated under Diagnostic Code 9411.  38 C.F.R. § 4.130.  PTSD is rated using the General Rating Formula for Mental Disorders (General Formula).  Under the General Formula, a 30 percent rating is assigned for occupational and social impairment with decrease in work efficiency and intermittent period of inability to perform occupational tasks due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss.  Id.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives and own occupation or name.  Id.

The "such symptoms as" language means "for example," and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The list of examples provides guidance as to the severity of symptoms contemplated for each rating.  Id.  However, this fact does not make the provided list of symptoms irrelevant.  See, Vasquez-Claudio, 713 F.3d 112, 116-117.  The Veteran must still demonstrate either the particular symptoms associated with the rating sought, or other symptoms of similar severity, frequency, and duration.  Id. at 118.

Additionally, a Global Assessment of Functioning (GAF) score is often used by treating examiners to reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See, Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See, Massey v. Brown, 7 Vet. App. 204, 207 (1994).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation or severe obsessional rituals) or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 (2013) (incorporating by reference the DSM-IV).  GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.

The Veteran contends that he is entitled to an increased rating in excess of 30 percent prior to March 23, 2011, in excess of 50 percent from March 23, 2011 to February 23, 2012, and in excess of 70 percent from February 23, 2012.  In the interest of clarity, the Board will address the period prior to March 23, 2011 first, followed by the period March 23, 2011 to February 23, 2012 and then finish with the period from February 23, 2012 forward.

An August 2008 VA treatment record notes the Veteran denied any history of mental health treatment until the prior year.  The Veteran reported having a problem sleeping for the past 15 years due to distressing dreams about Vietnam.  The Veteran further being easily startled, nervousness, hypervigilance, and "slight avoidance."  The Veteran also reported that he "at times feels sad and unhappy."  Diagnoses of PTSD and depressive disorder not otherwise specified (NOS) were noted, as was a GAF score of 50.

The Veteran was afforded a VA PTSD examination in October 2010.  The Veteran reported first seeing a psychiatrist in 2008 for insomnia and "distressing dreams about Vietnam."  A diagnosis of PTSD was noted.  It was also noted that the Veteran reported "intermittent periods of depression" and "occasional thoughts of suicide".  Non-persistent auditory hallucinations were noted, as were infrequent panic attacks (the examiner noted these may be hypoglycemic attacks).  The Veteran reported having no friends as "they think he demands too much", but did report marrying his girlfriend of five years in February 2010.  The examiner noted that the Veteran's speech was "very slow" and that he "loses train of thought often."  Noted PTSD symptoms were recurrent intrusive thoughts, persistent avoidance, and persistent increased arousal.  A GAF score of 65 was noted.

Considering the totality of the evidence, the Board finds that the Veteran's disability picture more nearly approximates that contemplated by the 50 percent rating for the period prior to March 23, 2011.  See 38 C.F.R. § 4.7.  The Veteran had been with his wife for five years prior to their being married in February 2010.  The Veteran also reported in the October 2010 VA examination report that he still has relationships with his adult children.  While the record reflects no friends, these problems more nearly approximate the 50 percent rating, which contemplates difficulties with social and work relationships.  The fact that the Veteran does still have familial relationships, including a, then, new marriage, militates against finding that the Veteran is unable to establish and maintain relationships, as contemplated by a 70 percent rating.  

The evidence does not demonstrate that before March 23, 2011, the Veteran had for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Consequently, the Veteran does not more nearly meet or approximate the criteria for a 70 percent rating.  See 38 C.F. R. § 4.7.

The Board will now address the period from March 23, 2011 to February 23, 2012.  

A March 23, 2011 VA treatment record notes the Veteran reported depression, described as being "down most days", crying spells, low energy, limited interest, intrusive thoughts, nightmares, and auditory hallucinations.  The Veteran reported a suicide attempt four years prior.  A GAF of 45 was noted and it was noted that the Veteran's prognosis was poor.  While the Veteran reported that he was not suicidal, he did endorse ruminations when he is alone.

Here, the Board finds that the Veteran's disability picture from March 23, 2011 to February 23, 2012 more nearly approximates that contemplated by the 70 percent rating.  See 38 C.F.R. § 4.7.  While the Veteran did deny suicidal ideation, he did endorse rumination when he is alone, as well as being depressed most of the time.  Additionally, the evidence shows crying spells, low energy, limited interest, intrusive thoughts, nightmares, and auditory hallucinations.  The Board finds that the evidence from March 23, 2011 to February 23, 2012, does not show that the Veteran's psychiatric symptoms are of a severity, frequency, and duration so as to meet or approximate total social and occupational impairment.  The evidence does not demonstrate that total occupation and impairment due to gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene), disorientation to time or place, memory loss for names of close relatives and own occupation or name.  As such, the Board finds that the weight of the evidence demonstrates that the Veteran's PTSD does not meet any of the criteria for a 100 percent rating and that his symptoms are substantially less than those reflective of a 100 percent rating.  Consequently, the Veteran does not more nearly meet or approximate the criteria for a 100 percent rating.  See 38 C.F. R. § 4.7.

The Board will now address the period from February 23, 2012 forward.

The Veteran was afforded a VA PTSD examination in February 2012.  A diagnosis of PTSD was noted.  Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation were noted.  The Veteran reported that he "has little motivation to do much as he avoids crowds to even go shopping", does not do chores, and is socially withdrawn due to irritability.  PTSD symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, impairment of short and long term memory, flattened affect, difficulty in understanding complex commands, impaired abstract thinking, disturbance of motivation and mood, difficulty in adapting to stressful circumstance, including work or a worklike setting, inability to establish and maintain effective relationships, impaired impulse control, such as unprovoked irritability with periods or violence, and neglect of personal appearance and hygiene.  

An April 2012 VA treatment record notes the Veteran made a suicide attempt five years prior.  A GAF of 50 was noted.  A further April 2012 VA treatment record noted a GAF of 55.

An October 2012 VA treatment record notes the Veteran reported depressive episodes linked to life issues (loss of family members and illness).  It was further noted that the Veteran was neither suicidal nor homicidal, nor was he overtly psychotic.  A GAF of 52 was noted.  

A January 2014 VA treatment record notes the Veteran reported an increase in nightmares that cause him to wake up several times during the night.

An August 2014 VA treatment record notes the Veteran reported moderate intrusive thoughts, nightmares, long term memory impairment, avoidance, sleep disturbance, and irritability.  The Veteran further reported experiencing "a little bit" of loss of interest, feeling numb and distant, difficulty concentrating, and hypervigilance.  

In a March 2016 VA PTSD disability benefits questionnaire (DBQ), the examiner noted a diagnosis of PTSD and opined that the "Veteran's hypervigilance, irritability, fatigue, and decreased motivation due to PTSD could lead to moderate difficulty in a physical or sedentary work environment, with the following types of functional limitations:  reduced productivity, low frustration tolerance, and difficulty handling stress and working with others.  Veteran also reported daytime fatigue due to insomnia and difficulties with concentration; these symptoms could lead to moderate difficulty with the completion of complex tasks."  Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  PTSD symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, intermittently illogical, irrelevant, or obscure speech, difficulty in understanding complex commands, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting were noted.  

The Veteran testified at the August 2017 Board hearing that he has difficulty staying asleep and has nightmares two or three times a week which cause him to kick and punch the bed.  The Veteran stated that he doesn't have any friends or attend social gatherings, preferring to be by himself most of the time, however he did state the he attends group therapy sessions when they don't conflict with his other medical appointments.  Furthermore, the Veteran did state that he has attended a few barbecues, though only during the daytime, as he would leave when the evening came.  The Veteran then stated that he doesn't like the sound of fireworks as it brings back memories.  When asked about hallucinations, the Veteran referenced his sleep and described feeling like he "went back to Vietnam".  The Veteran asserted that he'd last about one hour on a job before being fired as he might sleep during the daytime due to his trouble sleeping at night.  The Veteran endorsed paranoia, and stated that he has frequently dreamed about hurting himself or someone else.  

The Board finds that a rating higher than 70 percent from February 23, 2012 forward is not warranted.  The weight of the evidence indicates none of the evidence indicates that the Veteran's symptoms result in a total occupational and social impairment.  The evidence shows the Veteran has been able to maintain a marriage and relationships with family members, and has limited socializing through group therapy and an occasional daytime barbecue.  While very limited, the Veteran does not have total social impairment.  The Board finds that the evidence from February 23, 2012 forward does not show that the Veteran's psychiatric symptoms are of a severity, frequency, and duration so as to meet or approximate total social and occupational impairment.  The evidence does not demonstrate that total occupation and impairment due to gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene), disorientation to time or place, memory loss for names of close relatives and own occupation or name.  As such, the Board finds that the weight of the evidence demonstrates that the Veteran's PTSD does not meet any of the criteria for a 100 percent rating and that his symptoms are substantially less than those reflective of a 100 percent rating.  Consequently, the Veteran does not more nearly meet or approximate the criteria for a 100 percent rating.  See 38 C.F. R. § 4.7.

TDIU Law and Analysis

A TDIU may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that, if there is one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16 (a). 

The issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See, Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16 (a); see also, Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  

The effective date for an increased rating for disability compensation will be the earliest date as of which it is factually ascertainable that an increase in disability occurred if a claim is received within one year from such date; otherwise, the effective date is the date of receipt of the claim.  38 U.S.C. § 5110 (b) (2) (West 2012); 38 C.F.R. § 3.400 (o) (2) (2017).  A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  See, Hurd v. West, 13 Vet. App. 449 (2000).  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

Based in part upon the foregoing decision, the Veteran is currently service connected for PTSD rated as 70 percent, as of March 23, 2011.  Since the Veteran has a disability rated at 60 percent or higher, the threshold schedular requirements of TDIU are met.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Turning to the next step, TDIU may be assigned where the schedular rating is less than total, when the disabled Veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991). 

If a sufficient rating is present, then it must be at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of that disease.  See 38 C.F.R. § 4.16 (a).  The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The issue is not whether the Veteran can find employment generally, but whether the Veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also, Van Hoose, 4 Vet. App. at 363.

With the threshold requirements satisfied, the Board finds that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected PTSD.  In determining whether the Veteran is capable of obtaining and maintaining gainful employment, the Board must consider the Veteran's work history, education, and any special training.  In this case, the record demonstrates that the Veteran has a high school education and has a work history of being an iron worker, a boilermaker, a pipe fitter, and a welder.  

The March 2016 VA PTSD examiner opined that the "Veteran's hypervigilance, irritability, fatigue, and decreased motivation due to PTSD could lead to moderate difficulty in a physical or sedentary work environment, with the following types of functional limitations:  reduced productivity, low frustration tolerance, and difficulty handling stress and working with others.  VA treatment records and the August 2017 Board hearing transcript show that the Veteran generally limits his interaction with others to only his family, and very rarely with others.  Additionally, though not persistent, the Veteran has endorsed auditory hallucinations.  The record also demonstrates that the Veteran suffers from paranoia, and keeps a baseball bat by his front door.  

Here, in weighing the lay and medical evidence of record, as well as the Veteran's education and work history, the Board finds that the Veteran was unable to secure and follow substantially gainful employment, in his prior field or in another profession or field, due to his service-connected PTSD during the period beginning March 23, 2011.  The evidence of record beginning March 23, 2011 shows that the Veteran's symptoms of irritability, auditory hallucinations, paranoia, hypervigilance, crying spells, disturbed sleep and resulting low energy, and impaired ability to establish or maintain social and work relationships would markedly interfere with his ability to obtain a job, work with others, or successfully function in any stressful work environment.  

Upon resolution of all reasonable doubt in the Veteran's favor, the Board finds that the Veteran was unemployable due to his service-connected PTSD beginning March 23, 2011, and that a grant of TDIU from that date is warranted.

Neither the Veteran nor his/her representative has raised any other issues, nor have any other issues been reasonably raised by the record, including entitlement to TDIU on an extraschedular basis.  See, Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  As such, consideration of entitlement to a TDIU is not for application prior to March 23, 2011, the date the Veteran met the threshold schedular criteria.  

ORDER

An increased initial disability rating of 50 percent prior to March 23, 2011 for PTSD is granted.  

An increased disability rating of 70 percent from March 23, 2011 to February 23, 2012 for PTSD is granted.

An increased disability rating in excess of 70 percent from February 23, 2012 forward for PTSD is denied.

TDIU is granted effective from March 23, 2011, subject to the rules and regulations governing the award of monetary benefits.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


